DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 2-9 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Schickert et al. (US Patent No 6,041,559) (“Schickert”) in view of Burlando (US PGPub No 2006/0243808) and Rushing (US Patent No 9,235,823).

Referring to claim 2:  Schickert teaches post sleeves including a rigid body (item 26) installable in the ground to structurally support a post; a post receiving cavity formed in the rigid body to receive an end of the post therein (cavity shown in figure 2). Schickert does not specifically teach an identifier comprising unique information pertaining to the post sleeve. However, Burlando teaches an identifier comprising unique information.
	It would have been obvious to someone with ordinary skill in the art at the time of the invention to create the device as taught by Schickert with the characteristic of having a unique identifier as taught by Burlando in order to provide an installer with
specifications to what needs to be installed and where. Additionally, it would have been
obvious to one of ordinary skill in the art to place the identifier on the post sleeve instead of on the post as taught by Burlando in order to provide that information in an anchored point, not a removable one such as the post. It has been held that rearranging parts of an invention involves only routine skill in the art. In re Japikse, 86 USPQ 70. Additionally, it would be obvious to have the identifier contain any information about the sleeve or post that would prove useful.  They do not teach a database that stores information that uniquely identifies a plurality of post sleeves.  However, Rushing teaches a database (item 42) that stores information that uniquely identifies a plurality of components at a specific location.
	It would have been obvious to one of ordinary skill in the art to create the device taught by Schickert and Burlando with the database taught by Rushing in order to allow a user to easily access pertinent information about each post sleeve.

Referring to claim 3:  Schickert, Burlando and Rushing teach all the limitations of claim 2 as noted above.  They do not specifically teach wherein the plurality of post sleeves are all located within a single piece of property.  However, it would have been obvious to one of ordinary skill to create the database of sleeves grouped together in one location such as a single property in order to allow related sleeves to be grouped in a single database section.  Classifying like elements or grouping based on a similar location is well known in the art for organizing elements and record keeping.

Referring to claim 4: Schickert, Burlando, and Rushing teach all the limitations of claim 2 as noted above. They do not specifically teach the identifier comprises elements denoting one or more of: a location of the post sleeve, a manufacturer's serial number, a model number of the post sleeve, a date of manufacture of the post sleeve, a name of a manufacturer of the post sleeve, and a place of manufacture of the post sleeve. However, Burlando teaches a range of information (paragraph 0001, lines 8-12). It would have been obvious to someone with ordinary skill in the art at the time of the invention to create the identifier with any specific information that would be beneficial to have access to. The information specified in the instant application are commonly found on product labels identifying the product.

Referring to claim 5:  Schickert, Burlando, and Rushing teach all the limitations of claim 2 as noted above.  They do not specifically teach the identifier is formed in the material of the body.  However, it would have been obvious to one having ordinary skill in the art at the time the invention was made to form the identifier in the material of the body, since it has been held that forming in one piece an article which has formerly been formed in two pieces and put together involves only routine skill in the art.  Howard v. Detroit Stove Works, 150 U.S. 164 (1893).  Forming the identifier in the body allows for the identifier to stay in place with the body without a chance of being removed or lost.

Referring to claim 6: Schickert, Burlando, and Rushing teach all the limitations of claim 2 as noted above. Additionally, Burlando teaches the identifier is in a machine-readable form (figure 1 shows a barcode). It is known that barcodes are commonly read by machine.

Referring to claim 7: Schickert, Burlando, and Rushing teach all the limitations of claim 2 as noted above. Additionally, Burlando teaches the identifier comprises a bar code (item 16). It would have been obvious to someone with ordinary skill in the art at the time of the invention to have a bar code in order to make quick access to a database of information possible.

Referring to claim 8: Schickert, Burlando, and Rushing teach all the limitations of claim 2 as noted above. Additionally, Burlando teaches the identifier comprises a radio-frequency identification tag (paragraph 0009, lines 1-6 teaches use of an RFID tag is known). It would be obvious to include an RFID tag in order to allow access without close inspection of the identifier wirelessly.

Referring to claim 9: Schickert, Burlando, and Rushing teach all the limitations of claim 8 as noted above. Additionally, Burlando teaches the radio-frequency identification tag includes a memory configured to receive and store data related to the post sleeve or the post supported thereby (paragraph 0009, lines 5-6). It would have been obvious to someone with ordinary skill in the art at the time of the invention to have the RFID tag store specific data in order to make quick access easier.

Claims 10-13 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Dashio (US Patent No 3,417,525) in view of Burlando and Rushing.

Referring to claim 10:  Dashio teaches installing at least a portion of a fence (figure 12), including installing a first post sleeve (item 17), the first post sleeve including a rigid, elongate body (figure 10), a cavity extending longitudinally within the body and configured to receive an end of a post therein (figure 10).  Dashio does not teach a first identifier applied to the body and carrying a first unique identification number, the unique identification number uniquely differentiating the first post sleeve from other post sleeves of a plurality of post sleeves; and recording the first unique identification number in a database.  However, Burlando teaches an identifier comprising unique information.
	It would have been obvious to someone with ordinary skill in the art at the time of the invention to create the device as taught by Dashio with the characteristic of having a unique identifier as taught by Burlando in order to provide an installer with
specifications to what needs to be installed and where. Additionally, it would have been
obvious to one of ordinary skill in the art to place the identifier on the post sleeve instead of on the post as taught by Burlando in order to provide that information in an anchored point, not a removable one such as the post. It has been held that rearranging parts of an invention involves only routine skill in the art. In re Japikse, 86 USPQ 70. Additionally, it would be obvious to have the identifier contain any information about the sleeve or post that would prove useful.  They do not teach recording the first unique identification number in a database.  However, Rushing teaches recording the first unique identification number in a database (col 8, lines 45-47).
	It would have been obvious to one of ordinary skill in the art to create the fence using the method of Dashio and Burlando with the step of recording information in a database as taught by Rushing in order to provide easy access to pertinent information of all elements for quick reference.

Referring to claim 11:  Dashio, Burlando and Rushing teach all the limitations of claim 10 as noted above.  They do not specifically teach installing at least a portion of a fence includes installing the first post sleeve, a second post sleeve including a second identifier carrying a second unique identification number, and a third post sleeve including a third identifier carrying a third unique identification number.  However, the Examiner gives Official Notice that it would be obvious to one of ordinary skill in the art to install multiple post sleeves for a fence as fences have a multiplicity of posts needed to create said fence.  Additionally, it would be obvious to have a unique identifier in order to provide specific data at each location of each post sleeve.

Referring to claim 12: Dashio, Burlando and Rushing teach all the limitations of claim 11 as noted above.  Additionally, Rushing teaches recording the second and third unique identification numbers in the database (item 90 teaches associating information in a database to a particular RFID tag.)  It would be obvious to record all identification numbers in order to easily identify each sleeve at each location with specifically identifying information.

Referring to claim 13:  Dashio, Burlando and Rushing teach all the limitations of claim 10 as noted above.  They do not specifically teach recording a color, material, or dimension of the first post sleeve in the database.  However, Burlando teaches a plurality of identifying characteristics (paragraph 0020, lines 4-6).  It would have been obvious to one of ordinary skill to choose any specific characteristic that pertain to the specific installation that would prove important.

Referring to claim 14:  Dashio, Burlando and Rushing teach all the limitations of claim 10 as noted above.  Additionally, Burlando teaches recording a location of the first post sleeve in the database (paragraph 0020, lines 4-6).  A specific location allows for easy locating from the information in the database or cross reference in the database to determine specific characteristics of the sleeve in the specific location.

Referring to claim 15:  Dashio, Burlando and Rushing teach all the limitations of claim 10 as noted above.  Additionally, Burlando teaches recording a location of the first post sleeve relative to other post sleeves of the plurality of post sleeves in the database (paragraph 0020, lines 4-6).  Recording the location in relation to others allows for triangulation of the location of a specific sleeve in case of replacement or loss of the sleeve.

Referring to claim 16:  Dashio, Burlando and Rushing teach all the limitations of claim 10 as noted above.  They do not specifically teach repairing the portion of the fence, including accessing information regarding the portion of the fence recorded in the database.  However, it would have been obvious to one of ordinary skill in the art to use the database when replacing a sleeve in order to reference a suitable replacement.

Referring to claim 17:  Dashio, Burlando and Rushing teach all the limitations of claim 16 as noted above.  Additionally, Rushing teaches accessing information includes accessing information via a secure website (col 8, lines 37-52).  Using a secure site allows for protection of data from unwanted access.

Referring to claim 18:  Dashio, Burlando and Rushing teach all the limitations of claim 16 as noted above.  They do not specifically teach repairing the portion of the fence includes fabricating fence components based on the information accessed.  However, it would have been obvious to one of ordinary skill to fabricate a replacement from data from the database as it is well known that replacement components should match the specifications of the part being replaced.  Having the database access allows for easy replication.

Referring to claim 19:  Dashio, Burlando and Rushing teach all the limitations of claim 18 as noted above.  They do not specifically teach fabricating fence components includes fabricating the fence components at an off-site shop.  However, it would have been obvious to manufacture the sleeves in an off-site shop as this is commonly where tooling is kept for manufacturing components.  Off-site manufacturing in a factory allows for environmental controls and higher tolerances to be met.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK J MAESTRI whose telephone number is (571)270-7859. The examiner can normally be reached M-Th 7-3.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Mattei can be reached on 571-270-3238. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PATRICK J MAESTRI/Primary Examiner, Art Unit 3635